DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, “detecting an image using the imagine device” should be changed to “detecting an image using the imaging device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation “the final user display image”. This limitation lacks antecedent basis. No “final user display image” has previously been set forth. Additionally, it is unclear what is meant by the term “final” or what makes a display image “final”. Clarification is required. For examination purposes, a reference disclosing displaying an indicator as described will be interpreted as disclosing this limitation in the claim.
Regarding claim 15, recites the limitation “the intersection point of the two lines”. This limitation lacks antecedent basis. No intersection point of the two lines has previously been set forth nor is there a requirement that the two lines intersect. For examination purposes, this limitation will be interpreted as requiring that the two lines intersect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US20110137156, hereafter Razzaque) and Fouts et al. (US20180140309, hereafter Fouts).
Regarding claim 1, Razzaque discloses in Figure 3A and 6 an apparatus for medical imaging (Razzaque, Para 2; “The embodiments disclosed relate to computer-assisted surgery and more specifically related to systems, methods, apparatuses, and computer-readable media for image management in image-guided medical procedures”), the apparatus comprising:
(a) an imaging device (imaging unit 350), which comprises a radiation source and a detector (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320 […] Any appropriate surgical system 349 or imaging unit 350 may be attached to the corresponding medical instruments 345 and 355”) (Razzaque, Para 203-207; “Regardless of the rendering implementation, in various embodiments, the volume can be displayed from several different perspectives: […] From that of the camera, x-ray radiation emitter, or imager”);
(b) a processor (image guidance unit 330), which is in electrical communication with the detector, and which is configured to receive an image data stream from the detector (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320”);
(i) wherein the processor is configured to convert the image data stream to a video data stream, which provides a video representation of the image data stream (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320 […] images 325 produced on display 320 may include the video”) (Razzaque, Para 208; “Image guidance systems provide real-time guidance to a medical practitioner during medical procedures.”); and
(ii) wherein the processor is further configured to detect one or more instruments in the image data stream (Razzaque, Para 209; “in order to track a device, some portion of the tracking system may be attached to the device. In some instances this may actually be a source, receiver, fiducial, etc. In optical tracking, for example, a tracking device is employed by the system to continually report the position and/or orientation of tracking fiducials that are attached to the devices to be tracked. In some embodiments, these fiducials are rigidly affixed to the needle or to its handle. With knowledge of the geometry of the needle, relative to the fiducials, an image guidance system can compute the position of the needle and its tip”), and to incorporate into the video data stream a video representation of a linear extension of the instrument in the image data stream (Razzaque, Para 134-136; “physician may view and manipulate the position and orientation of the needle 645 and its expected drive projection (via its displayed projected trajectory) […] the rings or other trajectory indicator may extend beyond the needle tip […] Other display markers may be used to show trajectory, such as a dashed, dotted, or solid line, transparent needle shaft, point cloud, wire frame, etc”); and
(c) a video display (display 320), which is in electrical communication with the processor, and which is configured to display a video image based on the video data stream (Razzaque, Para 134-136; “physician may view and manipulate the position and orientation of the needle 645 and its expected drive projection (via its displayed projected trajectory) […] the rings or other trajectory indicator may extend beyond the needle tip […] Other display markers may be used to show trajectory, such as a dashed, dotted, or solid line, transparent needle shaft, point cloud, wire frame, etc”) (Razzaque, Figure 6; showing this).
Razzaque does not clearly and explicitly disclose detecting one or more straight lines rather than detecting the instrument.
In an analogous surgical visual guidance field of endeavor Fouts discloses detecting one or more straight lines to detect a medical instrument (Fouts, Para 150; “Even if one does not know what the medical instruments are, they typically have an elongated shape and a Hough transform can be used to look for parallel lines (which indicate the profiles of the elongated medical instruments)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque to include detecting one or more straight lines in order to accurately detect medical instruments which don’t have fiducials as taught by Fouts (Fouts, Para 150) which reduces weight and decreases reliance on keeping the fiducials in view.

Regarding claim 3, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above further discloses wherein the imaging device is a fluoroscope, a CT scanner, an ultrasound, a magnetic resonance imaging (MRI) device, an x-ray device, an endoscope, an elastograph, a thermograph, a positron emission tomography (PET) device, or a single-photon emission computed tomography (SPECT) device (Razzaque, Para 63; “In some embodiments, the imaging data obtained […] may include other modalities such as a CT scan, MRI, open-magnet MRI, optical coherence tomography, positron emission tomography (“PET”) scans, fluoroscopy, ultrasound, or other preoperative, or intraoperative 2D or 3D anatomical imaging data”).

Regarding claim 4, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above further discloses wherein the processor is comprised by a computer (Razzaque, Para 246; “The processes, computer readable medium, and systems described herein may be performed on various types of hardware, such as computer systems or computing devices”).

Regarding claim 5, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque further discloses wherein the one or more surgical instruments comprise wires, pins, needles, scalpels, retractors, lancets, drill bits, screws, trocars, ligasures, dilators, speculas, tubes, tips, sealing devices, scopes, probes, endoscopes, carriers, applicators, laser guides, or any combination thereof (Razzaque, Para 105; “A “medical device” is a term that may include surgical devices and non surgical devices and all of those terms are broad terms and are intended to encompass their plain and ordinary meaning, including without limitation, ablation needles, scalpels, endoscopes, ultrasound probes, etc”).
Razzaque does not clearly and explicitly disclose wherein the one or more straight lines represent one or more surgical instruments.
However, Fouts further discloses wherein the one or more straight lines represent one or more surgical instruments (Fouts, Para 150; “Even if one does not know what the medical instruments are, they typically have an elongated shape and a Hough transform can be used to look for parallel lines (which indicate the profiles of the elongated medical instruments)”) (Fouts; Fouts discloses detecting one or more straight lines to detect a medical instrument).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the one or more straight lines represent one or more surgical instruments in order to accurately detect medical instruments which don’t have fiducials as taught by Fouts (Fouts, Para 150) which reduces weight and decreases reliance on keeping the fiducials in view.

Regarding claim 6, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above further discloses wherein the processor is further configured to determine a direction of motion of any of the one or more straight lines in the image data stream (Razzaque, Para 60-69; “position sensing units 310 and 340 may be tracking systems 310 and 340 and may track surgical instruments 345 and 355 and provide data to the image guidance unit 330 […] The term “tracking unit,” as used herein, is a broad term encompassing its plain and ordinary meaning and includes without limitation all types of magnetic coils or other magnetic field sensing devices for use with magnetic trackers, fiducials or other optically detectable markers for use with optical trackers, such as those discussed above and below”).
Razzaque as modified by Fouts above is interpreted as disclosing this limitation in the claims because Razzaque tracks the position of instruments over time which is a measurement of motion and Fouts modifies Razzaque to track the lines in order to track the instruments.

Regarding claim 10, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above further discloses wherein the processor is configured to detect bone material (Razzaque, Para 76; “Various techniques for registering the 3D visualizable medical data with the medical scene may be used including matching features in the 3D visualizable medical data with features known to be in the medical scene at that time, such as […] bones”)

Regarding claim 16, Razzaque discloses in Figure 3A and 6 a method for imaging (Razzaque, Para 2; “The embodiments disclosed relate to computer-assisted surgery and more specifically related to systems, methods, apparatuses, and computer-readable media for image management in image-guided medical procedures”), the method comprising:
(a) providing an imaging device (imaging unit 350) (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320 […] Any appropriate surgical system 349 or imaging unit 350 may be attached to the corresponding medical instruments 345 and 355”) (Razzaque, Para 203-207; “Regardless of the rendering implementation, in various embodiments, the volume can be displayed from several different perspectives: […] From that of the camera, x-ray radiation emitter, or imager”);
(b) detecting an image using the imaging device, wherein the image is represented by an image data stream (imaging unit 350) (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320 […] Any appropriate surgical system 349 or imaging unit 350 may be attached to the corresponding medical instruments 345 and 355”) (Razzaque, Para 203-207; “Regardless of the rendering implementation, in various embodiments, the volume can be displayed from several different perspectives: […] From that of the camera, x-ray radiation emitter, or imager”);
(c) communicating the image data stream to processor (image guidance unit 330) (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320”), and, using the processor,
(i) converting the image data stream to a video data stream, which provides a video representation of the image (Razzaque, Para 60-63; “imaging units 350 may be included and combined imaging data from the multiple imaging units 350 may be processed by image guidance unit 330 and shown on display unit 320 […] images 325 produced on display 320 may include the video”) (Razzaque, Para 208; “Image guidance systems provide real-time guidance to a medical practitioner during medical procedures.”), and
(ii) detecting one or more instruments in the image (Razzaque, Para 209; “in order to track a device, some portion of the tracking system may be attached to the device. In some instances this may actually be a source, receiver, fiducial, etc. In optical tracking, for example, a tracking device is employed by the system to continually report the position and/or orientation of tracking fiducials that are attached to the devices to be tracked. In some embodiments, these fiducials are rigidly affixed to the needle or to its handle. With knowledge of the geometry of the needle, relative to the fiducials, an image guidance system can compute the position of the needle and its tip”), and incorporating into the video data stream a video representation of a linear extension of the instrument in the image data (Razzaque, Para 134-136; “physician may view and manipulate the position and orientation of the needle 645 and its expected drive projection (via its displayed projected trajectory) […] the rings or other trajectory indicator may extend beyond the needle tip […] Other display markers may be used to show trajectory, such as a dashed, dotted, or solid line, transparent needle shaft, point cloud, wire frame, etc”); and
(d) communicating the video data stream to a video display (display 320) to display a video image based on the video data stream (Razzaque, Para 134-136; “physician may view and manipulate the position and orientation of the needle 645 and its expected drive projection (via its displayed projected trajectory) […] the rings or other trajectory indicator may extend beyond the needle tip […] Other display markers may be used to show trajectory, such as a dashed, dotted, or solid line, transparent needle shaft, point cloud, wire frame, etc”) (Razzaque, Figure 6; showing this).
Razzaque does not clearly and explicitly disclose detecting one or more straight lines rather than detecting the instrument.
In an analogous surgical visual guidance field of endeavor Fouts discloses detecting one or more straight lines to detect a medical instrument (Fouts, Para 150; “Even if one does not know what the medical instruments are, they typically have an elongated shape and a Hough transform can be used to look for parallel lines (which indicate the profiles of the elongated medical instruments)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque to include detecting one or more straight lines in order to accurately detect medical instruments which don’t have fiducials as taught by Fouts (Fouts, Para 150) which reduces weight and decreases reliance on keeping the fiducials in view.

Regarding claim 17, Razzaque as modified by Fouts above discloses all of the limitations of claim 16 as discussed above.
Razzaque as modified by Fouts above further discloses wherein the imaging device is a fluoroscope, a CT scanner, an ultrasound, a magnetic resonance imaging (MRI) device, an x-ray device, an endoscope, an elastograph, a thermograph, a positron emission tomography (PET) device, or a single-photon emission computed tomography (SPECT) device (Razzaque, Para 63; “In some embodiments, the imaging data obtained […] may include other modalities such as a CT scan, MRI, open-magnet MRI, optical coherence tomography, positron emission tomography (“PET”) scans, fluoroscopy, ultrasound, or other preoperative, or intraoperative 2D or 3D anatomical imaging data”).

Regarding claim 18, Razzaque as modified by Fouts above discloses all of the limitations of claim 16 as discussed above.
Razzaque further discloses wherein the one or more surgical instruments comprise wires, pins, needles, scalpels, retractors, lancets, drill bits, screws, trocars, ligasures, dilators, speculas, tubes, tips, sealing devices, scopes, probes, endoscopes, carriers, applicators, laser guides, or any combination thereof (Razzaque, Para 105; “A “medical device” is a term that may include surgical devices and non surgical devices and all of those terms are broad terms and are intended to encompass their plain and ordinary meaning, including without limitation, ablation needles, scalpels, endoscopes, ultrasound probes, etc”).
Razzaque does not clearly and explicitly disclose wherein the one or more straight lines represent one or more surgical instruments.
However, Fouts further discloses wherein the one or more straight lines represent one or more surgical instruments.
In an analogous surgical visual guidance field of endeavor Fouts discloses detecting one or more straight lines to detect a medical instrument (Fouts, Para 150; “Even if one does not know what the medical instruments are, they typically have an elongated shape and a Hough transform can be used to look for parallel lines (which indicate the profiles of the elongated medical instruments)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the one or more straight lines represent one or more surgical instruments in order to accurately detect medical instruments which don’t have fiducials as taught by Fouts (Fouts, Para 150) which reduces weight and decreases reliance on keeping the fiducials in view.

Regarding claim 19, Razzaque as modified by Fouts above discloses all of the limitations of claim 16 as discussed above.
Razzaque as modified by Fouts above further discloses wherein the processor is further configured to determine a direction of motion of any of the one or more straight lines in the image data stream (Razzaque, Para 60-69; “position sensing units 310 and 340 may be tracking systems 310 and 340 and may track surgical instruments 345 and 355 and provide data to the image guidance unit 330 […] The term “tracking unit,” as used herein, is a broad term encompassing its plain and ordinary meaning and includes without limitation all types of magnetic coils or other magnetic field sensing devices for use with magnetic trackers, fiducials or other optically detectable markers for use with optical trackers, such as those discussed above and below”).
Razzaque as modified by Fouts above is interpreted as disclosing this limitation in the claims because Razzaque tracks the position of instruments over time which is a measurement of motion and Fouts modifies Razzaque to track lines in order to track the instruments.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claims 1 and 16 above, and further in view of Urich et al. (US20020010458, hereafter Urich).
Regarding claim 2, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not clearly and explicitly disclose wherein the processor comprises a video capture card.
In an analogous visualized surgical device field of endeavor Urich discloses wherein a processor comprises a video capture card (Urich, Para 48; “An example of a suitable personal computer […] according to the present invention is as follows: […] SNAZZI video capture card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the processor comprises a video capture card in order to allow for video capture with excellent quality and compression as taught by Urich (Urich, Para 60).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claims 1 and 16 above, and further in view of Pelissier et al. (US20100298705, hereafter Pelissier).
Regarding claim 7, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not clearly and explicitly disclose wherein the video data stream further comprises a video representation of an error bar, which corresponds to a confidence interval in calculating the linear extension of the one or more straight lines in the image data stream.
In an analogous medical imaging guidance system field of endeavor Pelissier disclose a video representation of an error bar, which corresponds to a confidence interval in calculating the linear extension of a medical instrument (Pelissier, Para 330-334; “display a line representing the projection of the trajectory of needle 317 onto the plane of the ultrasound image […] position base unit 305 is configured to monitor the quality of the tracking signal(s) from marker(s) on probe 312 and/or needle 317. Position base unit 305 may provide an indication of the quality of such tracking signal(s) to controller 311 […]controller 311 is configured to display a graphical or numerical indicator of the quality of tracking signals on display 313. Graphical indicators of tracking signal quality may comprise, for example, bar graphs, pivoting needles, or the like […] controller 311 is configured to generate an alert when tracking signal quality falls below a threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the video data stream further comprises a video representation of an error bar, which corresponds to a confidence interval in calculating the linear extension of the one or more straight lines in the image data stream in order to allow for a user to know when the display may be inaccurate as taught by Pelissier (Pelissier, Para 330-334) which reduces the likelihood of injury.
Razzaque as modified by Fouts and Pelissier above is interpreted as disclosing this limitation in the claims because Fouts modifies Razzaque to track lines in order to track the instruments.

Regarding claim 20, Razzaque as modified by Fouts above discloses all of the limitations of claim 16 as discussed above.
Razzaque as modified by Fouts above does not clearly and explicitly disclose wherein the video data stream further comprises a video representation of an error bar, which corresponds to a confidence interval in calculating the linear extension of the one or more straight lines in the image data stream.
In an analogous medical imaging guidance system field of endeavor Pelissier disclose a video representation of an error bar, which corresponds to a confidence interval in calculating the linear extension of a medical instrument (Pelissier, Para 330-334; “display a line representing the projection of the trajectory of needle 317 onto the plane of the ultrasound image […] position base unit 305 is configured to monitor the quality of the tracking signal(s) from marker(s) on probe 312 and/or needle 317. Position base unit 305 may provide an indication of the quality of such tracking signal(s) to controller 311 […] controller 311 is configured to display a graphical or numerical indicator of the quality of tracking signals on display 313. Graphical indicators of tracking signal quality may comprise, for example, bar graphs, pivoting needles, or the like […] controller 311 is configured to generate an alert when tracking signal quality falls below a threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the video data stream further comprises a video representation of an error bar, which corresponds to a confidence interval in calculating the linear extension of the one or more straight lines in the image data stream in order to allow for a user to know when the display may be inaccurate as taught by Pelissier (Pelissier, Para 330-334) which reduces the likelihood of injury.
Razzaque as modified by Fouts and Pelissier above is interpreted as disclosing this limitation in the claims because Fouts modifies Razzaque to track lines in order to track the instruments.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claim 1 above, and further in view of Katayama et al. (US20200193241, hereafter Katayama).
Regarding claim 8, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not disclose wherein the video data stream further comprises a video representation of a number, wherein the number is a text representation of the number of straight lines detected in the image data stream.
In an analogous medical imaging guidance system field of endeavor Katayama discloses in Figures 8-9 a number (Katayama, Para 71; “The screen exemplified in FIG. 8 displays a taken image […], a recognized number display field 84”), wherein the number is a text representation of the number of instruments detected (Katayama, Para 71; “The screen exemplified in FIG. 8 displays a taken image […], a recognized number display field 84”) (Katayama, Para 74; “It is thus possible to provide a system to automatically check if any small steel article is left in the patient's body without applying special processing to the small steel articles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the video data stream further comprises a video representation of a number, wherein the number is a text representation of the number of straight lines detected in the image data stream in order to determine if any expected instruments are missing as taught by Katayama (Katayama, Para 70-74).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claim 1 above, and further in view of State et al. (US20180116731, hereafter State).
Regarding claim 9, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not disclose wherein the video data stream further comprises a video representation of an indicator, wherein the indicator appears on the final user display image at each point two or more of the detected straight lines intersect.
In an analogous medical instrument navigation system field of endeavor State discloses in Figures 2-4 a video representation of an indicator, wherein the indicator appears on a display at each point two or more straight lines intersect (State, Para 119; “For instance, in some examples, as depicted in FIG. 4, the intersection indicator 416 can indicate the intersection between the trajectory of the knife path, or trajectory indicator 408, and the trajectory of the second virtual medical device 423, or trajectory indicator 423”).
State is interpreted as disclosing this limitation in the claim because it is similar to what is described in paragraph 45 of the published instant application describing calculating the intersection of trajectory paths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the video data stream further comprises a video representation of an indicator, wherein the indicator appears on the final user display image at each point two or more of the detected straight lines intersect in order to assist a user in orienting the devices relative to each other as taught by State (State, Para 118-119).

Regarding claim 15, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not disclose wherein if at least two individual lines are detected in the image data stream, the video data stream further comprises a video representation of the angle at the intersection point of the at least two lines.
In an analogous medical instrument navigation system field of endeavor State discloses in Figures 2-4 wherein a video data stream further comprises a video representation of the angle at an intersection point of at least two lines (State, Figures 2-4; displaying a visual representation of the angle of an intersection point of two trajectory lines) (State, Para 119; “For instance, in some examples, as depicted in FIG. 4, the intersection indicator 416 can indicate the intersection between the trajectory of the knife path, or trajectory indicator 408, and the trajectory of the second virtual medical device 423, or trajectory indicator 423”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein if at least two individual lines are detected in the image data stream, the video data stream further comprises a video representation of the angle at the intersection point of the at least two lines in order to assist a user in orienting the devices relative to each other as taught by State (State, Para 118-119).
Razzaque as modified by Fouts and State above are interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claim 1 above, and further in view of Galea et al. (Galea et al., Quantification of Alterations in Cortical Bone Geometry Using Site Specificity Software in Mouse models of Aging and the Responses to Ovariectomy and Altered Loading, Front Endocrinol (Lausanne). 2015; 6: 52. Published online 2015 Apr 23. doi: 10.3389/fendo.2015.00052).
Regarding claim 11, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not disclose wherein the processor is further configured to determine a centroid of a region of detected bone, wherein all portions of the region of detected bone are weighed equally in the determination.
In an analogous medical imaging apparatus field of endeavor Galea discloses wherein a processor is further configured to determine a centroid of a region of detected bone, wherein all portions of the region of detected bone are weighed equally in the determination (Galea, Pg 3, Col 1, Para 2; “files can be exported to the previously validated and freely available BoneJ program in ImageJ (22, 23) to obtain [...] cross-sectional centroid in the X and Y direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the processor is further configured to determine a centroid of a region of detected bone, wherein all portions of the region of detected bone are weighed equally in the determination in order to allow for deviation in cortical bone structure to evaluate bone health as taught by Galea (Galea, Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claim 1 above, and further in view of Amiri (US20190320995) and Wang et al. (Wang et al., An automatic technique for finding and localizing externally attached markers in CT and MR volume images of the head, IEEE Trans Biomed Eng. 1996 Jun;43(6):627-37. doi: 10.1109/10.495282.).
Regarding claim 12, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque as modified by Fouts above does not disclose wherein the processor is further configured to determine a centroid of a region of detected bone, wherein portions of the region of detected bone are weighed based on their intensity in the image data stream.
In an analogous surgical navigation system field of endeavor Amiri discloses wherein the processor is further configured to determine a centroid of a region of detected bone (Amiri, Para 207; “the features of the anatomy are approximated by processing each of the images to identify structures (e.g. images of vertebrae, other bones or fiducial markers) and computing the 2D location of a center point or centroid of each of the structures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above does not disclose wherein the processor is further configured to determine a centroid of a region of detected bone in order to accurately identify the bones in later images or in transformed images as taught by Amiri (Amiri, Para 35-38).
Razzaque as modified by Fouts and Amiri above does not disclose wherein portions of the region of detected bone are weighed based on their intensity in the image data stream.
In an analogous medical imaging localization system field of endeavor Wang discloses wherein detected markers are weighed based on their intensity in an image data stream (Wang, Pg 633, Col 1, Para 2; “This approach requires that we first segment the marker from background and then calculate its intensity-weighted centroid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts and Amiri above wherein portions of the region of detected bone are weighed based on their intensity in the image data stream in order to improve position detection accuracy as taught by Wang (Wang, Pg 632, Col 2, Para 2-4).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque and Fouts as applied to claim 1 above, and further in view of Kemp et al. (US20160374764, hereafter Kemp).
Regarding claim 13, Razzaque as modified by Fouts above discloses all of the limitations of claim 1 as discussed above.
Razzaque does not disclose wherein the video data stream further comprises a video representation identifying at least one individual line, wherein the at least one line is identified by a unique label on the final user display image.
Fouts further discloses a video representation (Fouts, Para 116; “Since the computer visual guidance system 125 (FIG. 19) is separate from the C-arm X-ray device, it is necessary to detect when a new image has been taken by the C-arm X-ray device. This may be done by connecting the computer visual guidance system 125 directly to the video output of the C-arm X-ray device”) identifying at least one individual line (Fouts, Para 150; “Even if one does not know what the medical instruments are, they typically have an elongated shape and a Hough transform can be used to look for parallel lines (which indicate the profiles of the elongated medical instruments)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the video data stream further comprises a video representation identifying at least one individual line in order to accurately detect medical instruments which don’t have fiducials as taught by Fouts (Fouts, Para 150) which reduces weight and decreases reliance on keeping the fiducials in view.
In an analogous surgical navigation system field of endeavor Kemp discloses at least one instrument is identified by a unique label on a user display image (Kemp, Para 71; “The system described above can allow for the display of a plurality of instruments on the display device 20, 20′ relative to the image data 18, 18′ with unique identifying characteristics for each of the displayed instruments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts above wherein the at least one line is identified by a unique label on the final user display image in order to allow for surgical navigation and tracking of a plurality of instruments as needed as taught by Kemp (Kemp, Para 71-73).

Regarding claim 14, Razzaque as modified by Fouts and Kemp above discloses all of the limitations of claim 13 as discussed above.
Razzaque does not clearly and explicitly disclose wherein at least one uniquely labeled individual line represents a placed screw.
However, Kemp further discloses wherein at least one uniquely labeled instrument represents a placed screw (Kemp, Para 67; “It is also understood that the visual characteristics may include an icon to represent an awl, an icon to represent a screw”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque as modified by Fouts and Kemp above wherein at least one uniquely labeled individual line represents a placed screw.
 In order to allow for surgical navigation with a better understood position of the instrument due to additional landmarks as taught by Kemp (Kemp, Para 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793